DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 06/16/2021, are acknowledged and entered.  
Claims 13-19 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 06/16/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 13-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 13 has been amended to recite the limitations “an isolated enteroendocrine cell or an isolated enteroendocrine cell culture expressing human olfactory receptors OR1A1 or OR1G1” and “an isolated enteroendocrine cell or an isolated enteroendocrine cell culture for which the OR1A1 or OR1G1 expression has been knocked down”.
A person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the cells and cell cultures falling within the scope of the instant claims.  
First, it is unclear if “enteroendocrine cell” and “enteroendocrine cell culture” are intended to be limited to human cells and human cell cultures because the claim 
Second, it is unclear from the language of the claims whether “an isolated enteroendocrine cell or an isolated enteroendocrine cell culture expressing human olfactory receptors OR1A1 or OR1G1” is referring to enteroendocrine cells “isolated” from a subject or “isolated” from something/somewhere else.  Applicant used a specific cell line, NCI-H716, that was “isolated” from a human subject well prior to Applicant’s invention.  It is unclear if the claims are intended to be limited to such an “isolated” cell line.
 The Specification does not aid in the interpretation of the claims because Applicant only describes a single human enteroendocrine cell line – NCI-H716 that naturally expresses OR1A1 and OR1G1 and was isolated from a human subject long before Applicant’s invention.  However, “enteroendocrine” cells broadly fall into numerous types based on where they are found, e.g., intestinal enteroendocrine cells, gastric enteroendocrine cells, and pancreatic enteroendocrine cells.  Intestinal enteroendocrine cells fall further into numerous sub-types - K cells, L cells, I cells, G cells, enterochromaffin cells, N cells, S cells, D cells, and M cells.  However, there is no evidence of record that any human enteroendocrine cell line other than NCI-H716 expresses human olfactory receptors OR1A1 or OR1G1.  Thus, it would be unclear to a person of ordinary skill in the art whether the claims encompass, for example, 

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites the limitation “wherein the antidiabetic agent is an agent for administration by inhalation”.  Claim 14 depends from Claim 13, which recites a method of screening a test material to determine if it is a candidate for an antidiabetic agent.  The limitation “wherein the antidiabetic agent is an agent for administration by inhalation” is construed as an intended use of the test material screened in Claim 13 and therefore does not further limit the test material that is actually screened in Claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The amended claims are drawn to a method of screening a test material to
determine if the test material is a candidate for an antidiabetic agent, the method comprising:
contacting both
(i) an isolated enteroendocrine cell or an isolated enteroendocrine cell culture expressing human olfactory receptors OR1A1 or OR1G1, and
(ii) an isolated enteroendocrine cell or isolated enteroendocrine cell culture for
which the OR1A1 or OR1G1 expression has been knocked down,
with the test material;
measuring levels of expression of glucagon-like-peptide-1 (GLP-1) secreted for
both
(i) the cell or the cell culture expressing OR1A1 or OR1G1, and
(ii) the cell or the cell culture for which expression has been knocked down; and
if the test material promotes expression of GLP-1 in the cell or the cell culture expressing OR1A1 or OR1G1, determining that the test material is a candidate material for an antidiabetic agent.
The Specification describes a single example of such a method, whereby human L-enteroendocrine cells (NCI-H716) are contacted with geraniol and GLP-1 secretion from the cells measured using ELISA.  Thus, other than the human L-cell line NCI-H716, the Specification as filed does not disclose or describe any enteroendocrine cell or enteroendocrine cell culture expressing human olfactory receptors OR1A1 or OR1G1.
In contrast, “enteroendocrine” cells broadly fall into numerous types based on where they are found, e.g., intestinal enteroendocrine cells, gastric enteroendocrine cells, and pancreatic enteroendocrine cells.  Intestinal enteroendocrine cells fall further into numerous sub-types - K cells, L cells, I cells, G cells, enterochromaffin cells, N cells, S cells, D cells, and M cells.  However, there is no evidence of record, either in Applicants’ disclosure or the prior/contemporaneous art, that any enteroendocrine cell line other than NCI-H716 cells expresses human olfactory receptors OR1A1 or OR1G1.
The written description requirement for a claimed genus, in this case “an isolated enteroendocrine cell or an isolated enteroendocrine cell culture expressing human olfactory receptors OR1A1 or OR1G1”, may be satisfied through sufficient description of a representative number of species, by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the only cells expressing an human olfactory receptor OR1A1 or OR1G1 described by Applicants are NCI-H716 cells, which are intestinal enteroendocrine L-cells.  There is no evidence of record in Applicant’s disclosure or in the prior and contemporaneous art that other enteroendocrine cells express human olfactory receptor OR1A1 or OR1G1.  Applicant describes no means for identifying such cells and no means for inducing expression of human olfactory receptor OR1A1 or OR1G1 in enteroendocrine cells that do not naturally express such receptors. 
Thus, while Applicants do describe contacting human NCI-H716 cells naturally expressing human OR1A1 and OR1G1 receptors with a test material and measuring secretion of GLP-1 by ELISA, this single example is not at all "representative" of the claimed screening method so as to place Applicants in possession of a screening method comprising contacting any and all isolated enteroendocrine cells or isolated enteroendocrine cell cultures expressing human olfactory receptors OR1A1 or OR1G1.
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Here, Applicants desire patent protection for a screening method comprising:
contacting both
(i) an isolated enteroendocrine cell or an isolated enteroendocrine cell culture
expressing human olfactory receptors OR1A1 or OR1G1, and
(ii) an isolated enteroendocrine cell or isolated enteroendocrine cell culture for
which the OR1A1 or OR1G1 expression has been knocked down,
with the test material;
measuring levels of expression of glucagon-like-peptide-1 (GLP-1) secreted for
both
(i) the cell or the cell culture expressing OR1A1 or OR1G1, and
(ii) the cell or the cell culture for which expression has been knocked down.
To support such broad protection and right to exclude, Applicants describe contacting a single human cell line, NCI-H716, expressing human OR1A1 and OR1G1 receptors with geraniol and measuring secretion of GLP-1 by ELISA.  However, this single working example merely provides a generic statement of an invention's boundaries but fails to demonstrate that the applicant invented contacting any enteroendocrine cell expressing human olfactory receptors OR1A1 or OR1G1 sufficient to support such claims.  
	At bottom, there is no evidence of record that the human cell line NCI-H716 disclosed and described by Applicant is representative of the claimed genus of “an isolated enteroendocrine cell or an isolated enteroendocrine cell culture expressing human olfactory receptors OR1A1 or OR1G1”. As GLP-1 was not known to be expressed in enteroendocrine cells other than intestinal enteroendocrine L-cells, a person of ordinary skill in the art would not be able to predict the operability of the claimed invention using just any enteroendocrine cell expressing human olfactory receptors OR1A1 or OR1G1.  For example, even if an enteroendocrine cell were genetically modified to express human olfactory receptors OR1A1 or OR1G1, if that enteroendocrine cell does not also express and secrete GLP-1 upon stimulation, contacting such cells with a test agent that would stimulate GLP-1 secretion would have no effect whatsoever as there is no GLP-1 expressed in the cell to secrete.
Accordingly, the specification does not provide adequate written description of the claimed “an isolated enteroendocrine cell or an isolated enteroendocrine cell culture expressing human olfactory receptors OR1A1 or OR1G1”, other than the human cell line NCI-H716.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of contacting any enteroendocrine cell expressing human olfactory receptors OR1A1 or OR1G1 with a test material that could be used to screen for materials that induce secretion of GLP-1.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038